Citation Nr: 1544988	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-31 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the Appellant's discharge serves as a bar to VA benefits.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Appellant served from December 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which terminated the Appellant's disability pension benefits effective March 1, 2012 based on a finding that the Appellant's service for the period from December 17, 1971 through July 12, 1972 was not honorable for VA purposes, and therefore serves as a bar to the award of VA benefits.  The Appellant disagreed with this determination and perfected this appeal.
The Board notes that shortly after filing his substantive appeal (VA Form 9), the Appellant contacted the RO and withdrew his appeal.  See the Appellant's November 8, 2013 letter to the RO.  Significantly however, within two weeks of this withdrawal, the Appellant filed another VA Form 9 expressing clear intent to continue with his appeal.  This VA Form 9 was timely, and the RO certified the appeal to the Board in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted in the Introduction above, the RO terminated the Appellant's pension benefits in a March 2012 letter, indicating that the Appellant's character of discharge served as a bar to VA benefits.  The Appellant's service personnel records demonstrate that the Appellant was discharged in 1972 under "other than honorable conditions," but subsequently, his discharge was upgraded to "under honorable conditions" by the Department of Defense (DOD) Special Discharge Review Program (SDRP) effective in July 1977.  An August 1978 Army Discharge Review Board Case Report and Directive noted however that the Appellant's upgraded discharge was not affirmed.

The RO provided the Appellant with an inaccurate reason as to why his benefits were terminated in its March 2012 termination letter.  Specifically, the letter cited to 38 C.F.R. § 3.12(c) (which outlines a "statutory" bar to benefits) indicating that benefits "are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities. (2) By reason of the sentence of a general court-martial. (3) Resignation by an officer for the good of the service.  (4) As a deserter.  (5) As an alien during a period of hostilities."   [Emphasis as in the original].  Although the RO placed the third condition noted above in bold-faced type, suggesting that the Appellant was released under this condition, the Board sees no evidence in the file indicating that the Appellant actually served as an officer during his period of service.  The Appellant was not informed of any other reason as to why his character of discharge barred him from receipt of his pension benefits in this March 2012 termination letter, a subsequent August 2012 letter, or in a September 2013 Statement of the Case or September 2015 Supplemental Statement of the Case.  

Given that the Appellant has not been provided adequate notice articulating the reasons for termination of his benefits, on remand, the agency of original jurisdiction (AOJ) should issue an administrative decision specifically addressing why the Appellant's character of discharge serves as a bar to VA benefits, and mail that decision to the Appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an administrative decision addressing why the Appellant's character of discharge serves as a bar to VA benefits.  Specific care should be made to accurately identify whether the bar is "statutory" under the provisions of 38 C.F.R. § 3.12(c) or "regulatory" under the provisions 38 C.F.R. § 3.12(d), to include by reason of willful and persistent misconduct.  The administrative decision should also indicate whether any identified bar to benefits also serves as a bar to receipt of VA treatment.  A copy of the administrative decision must be mailed to the Appellant.

2.  Upon completion of the above, return the appeal to the Board for further review.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




